EXHIBIT PENINSULA GAMING, LLC COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PRO FORMA RATIO OF EARNINGS TO FIXED CHARGES (In thousands of dollars) Year Ended December 31, Nine Months Ended September 30, 2008 2007 2006 2005 2004 2009 2008 Ratio of Earnings to Fixed Charges: Earnings Net income (loss) $ 22,756 $ (5,154 ) $ 6,328 $ (3,384 ) $ (45,075 ) $ (11,347 ) $ 21,647 Fixed charges excluding unamortized capitalized interest 42,149 42,931 35,235 31,117 66,456 59,982 31,609 Total earnings $ 64,905 $ 37,777 $ 41,563 $ 27,733 $ 21,381 $ 48,635 $ 53,256 Fixed charges: Interest expense including capitalized interest $ 42,940 $ 41,348 $ 33,822 $ 29,850 $ 65,952 $ 58,096 $ 31,723 Portion of rental charges deemed to be interest 2,293 2,287 2,092 1,527 1,667 1,720 1,720 Total fixed charges $ 45,233 $ 43,635 $ 35,914 $ 31,377 $ 67,619 $ 59,816 $ 33,443 Ratio of earnings to fixed charges 1.4 0.9 1.2 0.9 0.3 0.8 1.6 Pro Forma Ratio of Earnings to Fixed Charges: Earnings Net income (loss) $ 23,988 $ 11,981 Fixed charges excluding unamortized capitalized interest 61,615 46,450 Total earnings $ 85,603 $ 58,431 Fixed charges: Interest expense including capitalized interest $ 61,949 $ 44,220 Portion of rental charges deemed to be interest 2,752 2,064 Total fixed charges $ 64,701 $ 46,284 Ratio of earnings to fixed charges 1.3 1.3
